                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AMOS PRAYER GAYETAYE,                                      8:20CV500

                    Plaintiff,
                                                       MEMORANDUM
       vs.                                              AND ORDER

TYSON FRESH MEATS, INC.,

                    Defendant.


       On April 8, 2021, the court ordered Plaintiff to file a second amended
complaint by May 10, 2021, or face dismissal of this action. (Filing 10.) To date,
Plaintiff has not filed a second amended complaint or taken any other action in this
matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 13th day of May, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
